DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15 and 20 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Robins).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Menczak et al. (U.S. Pub. No. 2007/0283124 A1) in view of Robins et al. (U.S. Patent No. 8,880,801 B1), further in view of Gustafson (“Posit Arithmetic”; 10 October 2017).
Regarding claim 1, Menczak teaches a method, comprising: 
monitoring, by a processing device, performance characteristics associated with at least one application executed by the processing device or a host coupled to the processing device (paragraph [0058], line 23-28, [0062], line 1-7, user policy may be used to set a threshold for a particular measurement by a profiler or performance monitor, such as number of TLB misses detected in a given time period, that would trigger an analysis of the current employed translation technique; a performance monitor or a profiler may detect that particular performance measurement is out of specification or above/below a given threshold);
determining, by the processing device, that a performance characteristic associated with the at least one application has reached a threshold performance level (paragraph [0059], [0062], line 1-13, a performance monitor or a profiler may detect that particular performance measurement  (e.g., TLB misses or average memory access time) is out of specification or above/below a given threshold; if the number of TLB misses (or other relevant measurement) in the period reaches a certain threshold, the operating system may be configured to analyze the performance measurement; the monitor or profiler may trigger an analysis of the  performance of the application).
Menczak does not explicitly disclose: determine a probability that the at least one application operates without failure for a set duration of time.
Robins teaches: determine a probability that the at least one application operates without failure for a set duration of time (col. 17, line 28-40, col. 21, line 9-21 and 55-58, reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; in view of the application performance characteristic taught by Menczak, it teaches determining a probability that the at least one application operates without failure for a set duration of time as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determine a probability that the at least one application operates without failure for a set duration of time into memory hybrid techniques for memory virtualization in computer system of Menczak.
Motivation to do so would be to include determine a probability that the at least one application operates without failure for a set duration of time for analysis component/parts reliability.
Menczak as modified by Robins do not explicitly disclose:
perform an operation to convert data utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination that the change in the at least one performance characteristic has occurred with respect to at least one application and a determination that the probability that the at least one application operates without failure for a set duration of time.
Gustafson teaches: perform an operation to convert data utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination that the change in the at least one performance characteristic has occurred with respect to at least one application and a determination that the probability that the at least one application operates without failure for a set duration of time (page 25, 26, a fixed point number, an integer, float to turn it into posit; in conjunction with the teaching changing the translation technique based on application performance taught by Menczak (paragraph [0062], line 1-12) and the analysis of the probability that application operated without failure for a set duration of time taught by Robins (col. 17, line 28-40, col. 21, line 9-21 and 55-58, reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; a determination is made as to whether the reliability information; performing assessment using thresholds such as determining whether a particular configuration is able to achieve threshold; such threshold may be customized for a particular application, particular time periods, and the like; determining reliability information on the current level of reliability for the configuration), it teaches perform an operation to convert data utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination that the change in the at least one performance characteristic has occurred with respect to at least one application and a determination that the probability that the at least one application operates without failure for a set duration of time as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include performing an operation to convert data utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination that the change in the at least one performance characteristic has occurred with respect to at least one application and a determination that the probability that the at least one application operates without failure for a set duration of time into memory hybrid techniques for memory virtualization in computer system of Menczak.
Motivation to do so would be to include performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination sine the use of same type of low-level circuit constructs that IEEE 754 float use and take less chip area since they are simplier than IEEE floats in many ways, Early FPGA show markedly reduced latency for posits, compared to floats of the same precision (Gustafson, page 2, first paragraph).
Regarding claim 2, Menczak as modified by Robins and Gustafson teach all claimed limitations as set forth in rejection of claim 1, further teach: wherein the posit format comprises a sign, a regime, an exponent (Gustafson, page 3, section 1.1,  the nbits representing type III unums posit comprising sign bit, regime bits, exponent bits if any, fraction bits [interpreted as mantissa]).
Regarding claim 3, Menczak as modified by Robins and Gustafson teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the performance characteristics include application errors generated due to iteration, power consumption associated with the at least one application, precision or accuracy of data generated when the at least one application is executed using data in the first format or data in the second format, or a reliability parameter associated with the at least one application, or any combination thereof (Robins, col. 17, line 28-41, reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; reliability indicates the probability of the system or pool not being in the foregoing ‘down state’ and unreliability represent the probability of being in such a ‘down’ state).
Regarding claim 4, Menczak as modified by Robins and Gustafson teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the performance characteristics include a health of the at least one application while the at least one application performs operations using data formatted according to the first format, a health of the at least one application while the at least one application performs operations using data formatted according to the second format, or both (Menczak, paragraph [0062], the operating system may be configured to estimate the average memory access time for the application using the translation function, assuming the translation function remain in the local cache during the execution of the application, if the estimated average memory access time using the function is less than the current average memory access time, the operating system may be configured to employ the function for virtual-to-physical address rather than one or more page tables).
Claims 5, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Menczak et al. (U.S. Pub. No. 2007/0283124 A1) in view of Robins et al. (U.S. Patent No. 8,880,801 B1) and Gustafson (“Posit Arithmetic”; 10 October 2017), further in view Avery et al. (U.S. Pub. No. 2016/0234092 A1).
Regarding claim 5, Menczak as modified by Robins and Gustafson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: determining, by the processing device, that the at least one performance characteristic associated with the at least one application has reached a second threshold performance level; and performing, by the processing device, an operation to convert the data type utilized by the at least one application from the second format to a third format based, at least in part, on the determination.
Avery teaches determining, by the processing device, that the at least one performance characteristic associated with the at least one application has reached a second threshold performance level; and performing, by the processing device, an operation to convert the data type utilized by the at least one application from the second format to a third format based, at least in part, on the determination (paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining, by the processing device, that the at least one performance characteristic associated with the at least one application has reached a second threshold performance level; and performing, by the processing device, an operation to convert the data type utilized by the at least one application from the second format to a third format based, at least in part, on the determination into memory hybrid techniques for memory virtualization in computer system of Menczak.
Motivation to do so would be to include determining, by the processing device, that the at least one performance characteristic associated with the at least one application has reached a second threshold performance level; and performing, by the processing device, an operation to convert the data type utilized by the at least one application from the second format to a third format based, at least in part, on the determination to detect and reduce potential application issues that may result from incorrectly chosen connection types and service interfaces (Avery, paragraph [0010], line 23-25).
Regarding claim 20, Menczak teaches a system, comprising: a host; a processing device couple to the hosts and a component configured to generate performance characteristics, the component coupled to the processing device , wherein the processing device is configured to:
receive the performance characteristics generated by the component and corresponding to execution of applications executed by the host (paragraph [0058], line 23-28, [0062], line 1-7, user policy may be used to set a threshold for a particular measurement by a profiler or performance monitor, such as number of TLB misses detected in a given time period, that would trigger an analysis of the current employed translation technique; a performance monitor or a profiler may detect that particular performance measurement is out of specification or above/below a given threshold);
analyzing the performance characteristics to determine that a change in at least one performance characteristic has occurred with respect to at least one application (paragraph [0059], [0062], line 1-13, a performance monitor or a profiler may detect that particular performance measurement  (e.g., TLB misses or average memory access time) is out of specification or above/below a given threshold; if the number of TLB misses (or other relevant measurement) in the period reaches a certain threshold, the operating system may be configured to analyze the performance measurement; the monitor or profiler may trigger an analysis of the  performance of the application).
Menczak does not explicitly disclose: determine a probability that the at least one application operates without failure for a set duration of time.
Robins teaches: determine a probability that the at least one application operates without failure for a set duration of time (col. 17, line 28-40, col. 21, line 9-21 and 55-58, reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; in view of the application performance characteristic taught by Menczak, it teaches determining a probability that the at least one application operates without failure for a set duration of time as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determine a probability that the at least one application operates without failure for a set duration of time into memory hybrid techniques for memory virtualization in computer system of Menczak.
Motivation to do so would be to include determine a probability that the at least one application operates without failure for a set duration of time for analysis component/parts reliability.
Menczak as modified by Robins do not explicitly disclose:
perform an operation to convert data utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination that the change in the at least one performance characteristic has occurred with respect to at least one application and a determination that the probability that the at least one application operates without failure for a set duration of time.
Gustafson teaches: perform an operation to convert data utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination that the change in the at least one performance characteristic has occurred with respect to at least one application and a determination that the probability that the at least one application operates without failure for a set duration of time (page 25, 26, a fixed point number, an integer, float to turn it into posit; in conjunction with the teaching changing the translation technique based on application performance taught by Menczak (paragraph [0062], line 1-12) and the analysis of the probability that application operated without failure for a set duration of time taught by Robins (col. 17, line 28-40, col. 21, line 9-21 and 55-58, reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; a determination is made as to whether the reliability information; performing assessment using thresholds such as determining whether a particular configuration is able to achieve threshold; such threshold may be customized for a particular application, particular time periods, and the like; determining reliability information on the current level of reliability for the configuration), it teaches perform an operation to convert data utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination that the change in the at least one performance characteristic has occurred with respect to at least one application and a determination that the probability that the at least one application operates without failure for a set duration of time as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include performing an operation to convert data utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination that the change in the at least one performance characteristic has occurred with respect to at least one application and a determination that the probability that the at least one application operates without failure for a set duration of time into memory hybrid techniques for memory virtualization in computer system of Menczak.
Motivation to do so would be to include performing, by the processing device, an operation to convert a data type utilized by the at least one application from an IEEE 754 format or a fixed-point binary format to a posit format based, at least in part, on the determination sine the use of same type of low-level circuit constructs that IEEE 754 float use and take less chip area since they are simplier than IEEE floats in many ways, Early FPGA show markedly reduced latency for posits, compared to floats of the same precision (Gustafson, page 2, first paragraph).
Menczak as modified by Robins and Gustafson do not explicitly disclose: executing the at least one application using the data formatted according to the second format.
Avery teaches: 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include executing the at least one application using the data formatted according to the second format into memory hybrid techniques for memory virtualization in computer system of Menczak.
Motivation to do so would be to include executing the at least one application using the data formatted according to the second format to detect and reduce potential application issues that may result from incorrectly chosen connection types and service interfaces (Avery, paragraph [0010], line 23-25).
Regarding claim 21, Menczak as modified by Robins, Gustafson and Avery teach all claimed limitations as set forth in rejection of claim 20, further teach: wherein the processing device is further configured to: determine that the performance characteristic associated with the at least one application has reached a second threshold performance level; perform an operation to convert the data utilized by the at least one application from the second format to the first format based, at least in part, on the determination (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion); and executing the at least one application using the data formatted according to the first format (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
Regarding claim 22, Menczak as modified by Robins, Avery and Gustafson teach all claimed limitations as set forth in rejection of claim 20, further teach wherein the performance characteristics include information corresponding to a health of the applications executed by the host (Avery, paragraph [0046], the measurement elapse time of application level connection).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Menczak et al. (U.S. Pub. No. 2007/0283124 A1) in view of Robins et al. (U.S. Patent No. 8,880,801 B1) and Gustafson (“Posit Arithmetic”; 10 October 2017), further in view of Cabout et al. (U.S. Pub. No. 2015/0332764 A1).
Regarding claim 6, Menczak as modified by Robins and Gustafson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the at least one application comprises an application configured to perform a personalized medicine computation, an automotive computation, or a cyber-security computation, or any combination thereof.
Cabout teaches: wherein the at least one application comprises an application configured to perform a personalized medicine computation, an automotive computation, or a cyber-security computation, or any combination thereof (a method for maintaining the retention performance constant or at least higher than given threshold in automotive application, paragraph [0064]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the at least one application comprises an application configured to perform a personalized medicine computation, an automotive computation, or a cyber-security computation, or any combination thereof into memory hybrid techniques for memory virtualization in computer system of Menczak.
Motivation to do so would be to include wherein the at least one application comprises an application configured to perform a personalized medicine computation, an automotive computation, or a cyber-security computation, or any combination thereof so it is desirable to restrict by compliance the current increase up to some value in order to achieve a low resistance state while keep a memory device safe (Cabout, paragraph [0026], line 14-18).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Menczak et al. (U.S. Pub. No. 2007/0283124 A1) in view of Robins et al. (U.S. Patent No. 8,880,801 B1) and Gustafson (“Posit Arithmetic”; 10 October 2017), further in view of Samadi et al. (“SAGE: Self-Tuning Approximation for Graphic Engines”, MICRO’ 46, December 7-11, 2013, Davis, CA, USA; 2013 Copyright is held by the owner/author(s); Publication right license to ACM).
Regarding claim 7, Shatzkamer as modified by Robins and Gustafson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein performing the operation to convert the data type utilized by the at least one application from the first format to the second format comprises altering a quantity of bits associated with at least one bit sub-set contained within the data type.
Samadi teaches: wherein performing the operation to convert the data type utilized by the at least one application from the first format to the second format comprises altering a quantity of bits associated with at least one bit sub-set contained within the data type (Fig. 8a-8b, Section 4.2, right column, last paragraph of page 17 and left column, first two paragraph of right column of 18, data packing optimization to reduce the number of memory requests with an overhead of a few additional computation instruction, after deciding the number of quantization bits, the preprocessor packs ratio number of float into one unsigned integer).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein performing the operation to convert the data type utilized by the at least one application from the first format to the second format comprises altering a quantity of bits associated with at least onebit sub-set contained within the data type into memory hybrid techniques for memory virtualization in computer system of Menczak.
Motivation to do so would be to include wherein performing the operation to convert the data type utilized by the at least one application from the first format to the second format comprises altering a quantity of bits associated with at least onebit sub-set contained within the data type to trade accuracy for performance on GPUs (Samadi, page 15, Section 3, left column, last paragraph, line 1-2).
Claims 8, 10, 12, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. NO. 2015/0019746 A1) in view Avery et al. (U.S. Pub. No. 2016/0234092 A1), further in view of Robins et al. (U.S. Patent No. 8,880,801 B1).
Regarding claim 8, Shatzkamer teaches an apparatus, comprising: a processing device and a memory resource configured as a cache for the processing device (Fig. 8, paragraph [0060]), and wherein the processing device is configured to: monitor performance characteristics associated with execution of applications executed by the processing device or a host coupled to the processing device (paragraph [0086], [0087], [0092]-[0093], MSI application enables network, service, subscriber abstraction layer to become aware of and monitor the service or application, in one or more embodiments, network, service, subscriber abstraction layer monitors the performance of a particular application and make determinations using monitored data received from MSI application and other information received from other network elements and components regarding whether adjustments should be made to change the quality of the experience provided by the application).
Shatzkamer does not explicitly disclose: wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level.
Avery teaches: wherein the processing device and the memory resource are resident on a memory device (paragraph [0041]-[0042], memory components used for storage, execution, and data processing for performing processing activities associated with the respective modules; also see paragraph [0034]-[0035]); determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level to detect and reduce potential application issues that may result from incorrectly chosen connection types and service interfaces (Avery, paragraph [0010], line 23-25).
Shatzkamer as modified by Avery do not explicitly disclose: determine a probability that the at least one application operates without failure for a set duration of time.
Robins teaches: determine a probability that the at least one application operates without failure for a set duration of time (col. 17, line 28-40, col. 21, line 9-21 and 55-58, reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; in view of the application performance characteristic taught by Shatzkamer, it teaches determining a probability that the at least one application operates without failure for a set duration of time as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining a probability that the at least one application operates without failure for a set duration of time into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include determining a probability that the at least one application operates without failure for a set duration of time for analysis component/parts reliability.
Shatzkamer as modified by Avery and Robins further teach: 
perform an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination that the performance characteristic has reached the threshold performance level and a determination that the probability that the at least one application operates without failure for the set duration of time meets a threshold duration of time (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; in conjunction with the teaching of Robins as reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; a determination is made as to whether the reliability information; performing assessment using thresholds such as determining whether a particular configuration is able to achieve threshold; such threshold may be customized for a particular application, particular time periods, and the like; determining reliability information on the current level of reliability for the configuration, it teaches performing an operation to convert the data utilized by the at least one application from the first format to a second format that supports arithmetic operations to a second level of precision based, at least in part, on the determination that the performance characteristic has reached the threshold performance level and a determination that the probability that the at least one application operates without failure for the set duration of time meets a threshold duration of time as claimed); and cause the at least one application to be executed using the data formatted according to the second format (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
Regarding claim 10, Shatzkamer as modified by Avery and Robins teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the performance characteristics include a quantity of application errors, a collected user satisfaction metric, types of application dependencies, or a transaction trace associated with the at least one application, or any combination thereof (Robins, col. 17, line 28-41, reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; reliability indicates the probability of the system or pool not being in the foregoing ‘down state’ and unreliability represent the probability of being in such a ‘down’ state).
Regarding claim 12, Shatzkamer as modified by Avery and Robins teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the processing device is further configured to determine that the performance characteristic associated with the at least one application has reached a second threshold performance level; and perform an operation to convert the data utilized by the at least one application from the second format to a third format based, at least in part, on the determination (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion).
Regarding claim 14, Shatzkamer as modified by Avery and Robins teach all claimed limitations as set forth in rejection of claim 8, further teach an application performance management component coupled to the processing device, wherein the processing device is further configured to access data generated by the application performance management component to monitor the performance characteristics (Shatzkamer, paragraph [0086]-[0087], using monitor data received from MSI application and other information from other network elements and component regarding whether adjustments should be made to change the quality of the experience provided by the application; also see paragraph [0095], [0098]).
Regarding claim 15, Shatzkamer teaches an apparatus, comprising: a processing device and a memory resource configured as a cache for the processing device (Fig. 8, paragraph [0060]), and wherein the processing device is configured to: 
monitor performance characteristics associated with execution of applications executed by the processing device or a host coupled to the processing device (paragraph [0086], [0087], [0092]-[0093], MSI application enables network, service, subscriber abstraction layer to become aware of and monitor the service or application, in one or more embodiments, network, service, subscriber abstraction layer monitors the performance of a particular application and make determinations using monitored data received from MSI application and other information received from other network elements and components regarding whether adjustments should be made to change the quality of the experience provided by the application); determine an application type for a particular application based on the monitored characteristics for the particular application (paragraph [0095], polling other user equipment from the same cell zone to evaluate the type of device, application, user plan and usage to determine whether quality is to be increased).
Shatzkamer does not explicitly disclose: wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level. 
Avery teaches: wherein the processing device and the memory resource are resident on a memory device (paragraph [0041]-[0042], memory components used for storage, execution, and data processing for performing processing activities associated with the respective modules; also see paragraph [0034]-[0035]); 
determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device and the memory resource are resident on a memory device; determine that a performance characteristic associated with at least one application that uses data formatted according to a first format that supports arithmetic operations to a first level of precision has reached a threshold performance level to detect and reduce potential application issues that may result from incorrectly chosen connection types and service interfaces (Avery, paragraph [0010], line 23-25).
Shatzkamer as modified by Avery do not explicitly disclose: determine a probability that the at least one application operates without failure for a set duration of time.
Robins teaches: determine a probability that the at least one application operates without failure for a set duration of time (col. 17, line 28-40, col. 21, line 9-21 and 55-58, reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; in view of the application performance characteristic taught by Shatzkamer, it teaches determining a probability that the at least one application operates without failure for a set duration of time as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining a probability that the at least one application operates without failure for a set duration of time into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include determining a probability that the at least one application operates without failure for a set duration of time for analysis component/parts reliability.
Shatzkamer as modified by Avery and Robins further teach: 
perform an operation to convert the data utilized by the at least one application from the first format or the second format to the other of the first format or the second format based on the determination that the performance characteristic of the particular application are greater than the threshold application performance characteristic using the other format or the second format and a determination that the probability that the at least one application operates without failure for the set duration of time meets a threshold duration of time (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; in conjunction with the teaching of Robins as reliability may be characterized as the probability of components, parts and systems to perform their require functions for a desired period of time without failure with a desire confidence; a determination is made as to whether the reliability information; performing assessment using thresholds such as determining whether a particular configuration is able to achieve threshold; such threshold may be customized for a particular application, particular time periods, and the like; determining reliability information on the current level of reliability for the configuration, it teaches performing an operation to convert the data utilized by the at least one application from the first format or the second format to the other of the first format or the second format based on the determination that the performance characteristic of the particular application are greater than the threshold application performance characteristic using the other format or the second format and a determination that the probability that the at least one application operates without failure for the set duration of time meets a threshold duration of time as claimed); and execute the particular application using data formatted in the converted format (Avery, paragraph [0021], [0048], paragraph [0052], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; facilitate selections between different services and data transmission formatting options based upon application performance measurements determined by the application that is performing the particular communication task).
Regarding claim 19, Shatzkamer as modified by Avery and Robins teach all claimed limitations as set forth in rejection of claim 15, further teach wherein the performance characteristics include monitored application response times, application error information, collected user satisfaction metrics, application dependencies among the plurality of applications, or a transaction trace associated with the particular application, or any combination thereof (Avery, paragraph [0046], the measurement elapse time of application level connection).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. No. 2015/0019746 A1) in view Avery et al. (U.S. Pub. No. 2016/0234092 A1) and Robins et al. (U.S. Patent No. 8,880,801 B1), further in view of Samadi et al. (“SAGE: Self-Tuning Approximation for Graphic Engines”, MICRO’ 46, December 7-11, 2013, Davis, CA, USA; 2013 Copyright is held by the owner/author(s); Publication right license to ACM).
Regarding claim 11, Shatzkamer as modified by Avery and Robins teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose wherein the processing device is further configured to perform the operation to convert the data utilized by the at least one application from the first format to the second format by altering a quantity of bits associated with at least onebit sub-set contained within the data.
Samadi teaches: wherein the processing device is further configured to perform the operation to convert the data utilized by the at least one application from the first format to the second format by altering a quantity of bits associated with at least one bit sub-set contained within the data (Fig. 8a-8b, Section 4.2, right column, last paragraph of page 17 and left column, first two paragraph of right column of 18, data packing optimization to reduce the number of memory requests with an overhead of a few additional computation instruction, after deciding the number of quantization bits, the preprocessor packs ratio number of float into one unsigned integer).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is further configured to perform the operation to convert the data utilized by the at least one application from the first format to the second format by altering a quantity of bits associated with at least onebit sub-set contained within the data into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is further configured to perform the operation to convert the data utilized by the at least one application from the first format to the second format by altering a quantity of bits associated with at least one bit sub-set contained within the data to trade accuracy for performance on GPUs (Samadi, page 15, Section 3, left column, last paragraph, line 1-2).
Claims 9, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shatzkamer et al. (U.S. Pub. NO. 2015/0019746 A1) in view of Avery et al. (U.S. Pub. No. 2016/0234092 A1) and Robins et al. (U.S. Patent No. 8,880,801 B1), further in view of Callegari et al. (U.S. Pub. No. 2017/0153926 A1).
Regarding claim 9, Shatzkamer as modified by Avery and Robins teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose wherein the applications include applications configured to perform astronomical computations, atomic computations, or financial computations, or any combination thereof. 
Callegari teaches: wherein the applications include applications configured to perform astronomical computations, atomic computations, or financial computations, or any combination thereof (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the applications include applications configured to perform astronomical computations, atomic computations, or financial computations, or any combination thereof into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the applications include applications configured to perform astronomical computations, atomic computations, or financial computations, or any combination thereof to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Regarding claim 13, Shatzkamer as modified by Avery and Robins teach all claimed limitations as set forth in rejection of claim 8, but do not explicitly disclose wherein the processing device is further configured to: determine an application type for the at least one application.
Callegari teaches: determine an application type for the at least one application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining an application type for the at least one application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include determining an application type for the at least one application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery, Robins and Callegari further teach: 
altering a precision of the data in the second format based, at least in part, on the determined application type of the at least one application (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion;  while Callegari teaches transforming the float point with IEEE 754 format accordingly, thus the combination of Avery and Callegari references teach alter a precision of the data in the second format based, at least in part, on the determined application type of the at least one application as claimed).
Regarding claim 16, Shatzkamer as modified by Avery and Zzzz teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly disclose wherein the processing device is configured to: determine that the application type for the application corresponds to a financial application.
Callegari teaches: wherein the processing device is configured to: determine that the application type for the application corresponds to a financial application Callegari teaches: determine an application type for the at least one application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is configured to: determine that the application type for the application corresponds to a financial application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is configured to: determine that the application type for the application corresponds to a financial application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery, Robins and Callegari further teach: 
determine that the first format comprises a universal number format and the second format comprises an IEEE 754 format or a fixed-point binary format; and perform the operation to convert the data from the first format to the second format (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; while Callegari teaches transforming the float point with IEEE 754 format accordingly, thus the combination of Avery and Callegari references teach determine that the first format comprises a universal number format and the second format comprises an IEEE 754 format or a fixed-point binary format; and perform the operation to convert the data from the first format to the second format).
Regarding claim 17, Shatzkamer as modified by Avery and Robins teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly teach wherein the processing device is configured to: determine that the application type for the application corresponds to an astronomical computation application.
Callegari teaches: wherein the processing device is configured to: determine that the application type for the application corresponds to an astronomical computation application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is configured to: determine that the application type for the application corresponds to an astronomical computation application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is configured to: determine that the application type for the application corresponds to an astronomical computation application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery, Robins and Callegari further teach: 
determine that the first format comprises an IEEE 754 or fixed-point binary format and the second format comprises a universal number format or a posit format; and perform the operation to convert the data from the first format to the second format (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; while Callegari teaches transforming the float point with IEEE 754 format accordingly, thus the combination of Avery and Callegari references teach determine that the first format comprises an IEEE 754 or fixed-point binary format and the second format comprises a universal number format or a posit format; and perform the operation to convert the data from the first format to the second format as claimed).
Regarding claim 18, Shatzkamer as modified by Avery and Robins teach all claimed limitations as set forth in rejection of claim 15, but do not explicitly disclose wherein the processing device is configured to: determine that the application type for the application corresponds to an atomic computation application.
Callegari teaches: wherein the processing device is configured to: determine that the application type for the application corresponds to an atomic computation application (paragraph [0017], [0036]-[0037], applying to other types of application including, for example, any application involving floating point computation using different floating-point binary data formats of various levels of precision; processing application data objects accordingly using either the faster performance and lower precision rather than the slower performance and higher precision or not; also see paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the processing device is configured to: determine that the application type for the application corresponds to an atomic computation application into integrated signaling between mobile data networks and enterprise networks of Shatzkamer.
Motivation to do so would be to include wherein the processing device is configured to: determine that the application type for the application corresponds to an atomic computation application to avoid any loss in computational precision that would lead to a significant reduction in the quality of the visualization presented to a user (Callegari, paragraph [0006], line 18-21).
Shatzkamer as modified by Avery, Robins and Callegari further teach: 
determine that the first format comprises an IEEE 754 or fixed-point binary format and the second format comprises a universal number format or a posit format; and perform the operation to convert the data from the first format to the second format (Avery, paragraph [0021], [0048], providing sufficient performance with a given type of service level data transmission formatting for transmission of in-memory objects (e.g., serialization to text-based markup language versus serialization to binary data) based on determination whether or not the available connection satisfy the obtained threshold application level connection performance criterion; while Callegari teaches transforming the float point with IEEE 754 format accordingly, thus the combination of Avery and Callegari references teach determine that the first format comprises an IEEE 754 or fixed-point binary format and the second format comprises a universal number format or a posit format; and perform the operation to convert the data from the first format to the second format as claimed).
Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168